DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. David Bacastow on 08/11/2021. 
The application has been amended as follows: 

A.	Amend claims 1 and 2 to read as follows:
Claim 1, A distracting device for interconnection with a femur and a tibia of a knee joint implemented as a knee prosthesis assembly comprising: 
a femoral engaging member comprising a body having an outer bone engaging surface defining a bone ingrowth surface and an opposite inner surface defining a conical cavity, wherein said femoral engaging member is shaped to be inserted into the intercondylar notch; 
a bone attachment mechanism comprising at least two bone fixation screws extending from the femoral engaging member configured for securing the femoral engaging member into the intercondylar notch until bone ingrowth occurs between the femoral engaging member and the femur; 
comprising a conical post to be received into the conical cavity of and an opposite articulating surface extending between condyles of the femur without involving the condyles of the femur; 
a tibial engaging member comprising a tibial tray having a bone engaging surface defining a bone ingrowth surface and an opposite inner surface defined by an upstanding retaining lip extending around a posterior margin of the tibial tray and including two upstanding posts; 
a bone attachment mechanism comprising at least two bone fixation screws extending from the tibial engaging member configured for securing the tibial engaging member to the tibia until bone ingrowth occurs between the tibial engaging member and the tibia; and 
a tibial bearing section attached by the retaining lip and the posts , said tibial bearing section comprises an articulating surface; 
wherein the articulating surface of the femoral bearing portion configured to articulate relative the articulating surface of the tibial bearing portion to thereby articulate the femur relative to the tibia,
wherein insertion of the distraction device into the knee joint configured to distract the condyles of the femur away from plateaus of the tibia.  
2. A method for distracting a knee joint with [[a]] the distracting device of claim 1, the method comprising: 
	Reaming an intercondylar notch of a femur and a tibial of the knee joint;
Placing and securing the femoral engaging member of the distracting device of claim 1 into the reamed concavity of the intercondylar notch;
Placing and securing the tibial engaging member of the distracting device of claim 1 into the reamed surface of the tibia;
Coupling the femoral bearing portion of the distracting device of claim to 1 to the femoral engaging member; 
Coupling the tibial bearing section of the distracting device of claim to 1 to the tibial engaging member; and
Contacting the femoral bearing portion with the tibial bearing section to allow relative articulation between the femur and the tibia of the knee joint while being distracted away from one another.

B.	Allow claims 1 – 2.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Metzger et al. (US Pub. 2008/0167722 A1), which discloses a device capable of distracting a knee joint [abstract] comprising a femoral component (i.e. 110, Fig.8) having engaging member (44), attachment mechanism (i.e. 66, Figs2 and 8), bearing portion (by 118), tibial component (10, Fig.1) having engaging member (44, Fig.1), attachment mechanism (i.e. 66, Fig2), bearing section (by 14), wherein the bearing portion is configured for articulation relative to the bearing section [¶71]. However, Metzger does not disclose all the limitations of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775